Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet in view of either or both of U.S. 4,855,011 to Legge (or alternately Legge in view of Boschet).
Claim 1 recites a method of bonding a sheath splice fairing to a rotor blade.  Boschet relates to bonding a leading edge fairing onto a rotor blade, specifically removing existing fairings and bonding replacement fairings in their place.  See Boschet col. 1, ll. 5-35.  A sheath splice fairing is a specific type of leading edge fairing that is applied to a joint region between two distinct regions of a rotor body.  Such a fairing could be one of the types of damaged leading edge fairings that might be repaired using the method of Boschet.  While Boschet teaches does not explicitly teach its fairing is a sheath splice fairing, but it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use the method and structures of Boschet to repair an existing sheath splice fairing.
Boschet teaches installing the…fairing (6) about the rotor blade (7).  See Boschet col. 5, ll. 17-27 and Fig. 1.  Boschet further teaches mounting a bond fixture (1) about the…fairing.  See Boschet col. 5, ll. 25-27 and Fig. 1.  The bonding device has an induction heating means (30) that appl[ying] localized and constant heat to the leading edge.  See Boschet col. 1, ll. 47-50, col. 2, ll. 24-36, and col. 5, ll. 35-45.  
Claim 1 recites that the bond fixture [has] at least one bladder…and a caul assembly separate from a frame.  Boschet does not teach such an embodiment.  Rather, Boschet teaches applying pressure to the sheath during the adhesive curing operation, but teachings using a thermally expanding material to supply such pressure.  Yet it would have been obvious to substitute this material for an air bladder in view of Legge.  Legge also relates to a process of curing airfoils under heat and pressure.  See Legge col. 2, ll. 4-25 and Figs. 1-2.  Legge teaches using an air pressure bladder (36) to supply this pressure instead and applies this pressure via an intervening pressure blanket (19) that meets the limitations of a caul.  See Legge col. 3, ll. 48-57.  Such a bladder requires and therefore would be inferred to have an air supply.  Thus, a pressurized bladder with a caul was a known alternative in the rotor blade arts for supplying pressure during adhesive curing operations.  Such a bladder would produce localized and constant pressure as required.  Legge shows the caul assembly is positionable about the rotor blade and receivable adjacent an interior surface of the…bladder.  See Legge Fig. 2.  Furthermore, the pressure blanket (19) that is analogous to the recited caul is separate from a frame (13).  Legge teaches that the blanket is “held in place by a holding member 21 (beam).”  See Legge col. 3, ll. 15-18.  But this implies that the blanket could otherwise move if not being 
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, it would have been obvious to modify Boschet to use a bladder with an air supply to supply pressure, instead of thermally expanding material.  Such a process would have been predictable because Legge shows such bladders were already being used in the field, in highly similar applications already.  
Alternately, Legge teaches a method of bonding turbine blade components using localized and constant head via a heating element grid (22).  See Legge col. 3, ll. 15-32.  Legge also teaches applying pressure via a bladder (36) and caul (19) arrangement. It merely fails to explicitly teach installing [a] sheath splice fairing about the rotor blade.  Yet Boschet teaches the existence of such sheaths and the need to bond them to a turbine blade. It would have been obvious to try and use the system of Legge to perform this type of bonding operation as it is suitable for the use.
Claim 2 recites installing a caul assembly that is positioning within the bond fixture.  Figure 1 of Legge shows the caul (19) is within a larger fixture frame (13).  When modifying Boschet one of ordinary skill would have recreated a bladder and caul within the fixture in a similar fashion.  Or using the alternate Legge in view of Boschet, the arrangement is already shown in figure 2.  
Claim 3 recites that mounting the bond fixture to the rotor blade includes tightening at least one strap about both.  Boschet teaches that the bond fixture is affixed to the rotor blade, but is silent as to what mechanism is used to keep it in place.  Some mechanism is required because Boschet teaches that the outer rigid yoke (2) is designed to constrain against excessive thermal expansion of the thermal expanding layers (5).  See Boschet col. 5, ll. 45-57.  Yet, this would only be effective against expansion along the top and bottom surfaces, where the yoke constrains the expansion on both sides.  The thermal expansion layers, however, also extend around the leading edge.  See Boschet Fig. 1. Some mechanism would be needed to prevent the entire Claim 4 recites coupling the bond fixture to [either] a trailing edge guard [or] a cuff guard mounted…opposite the bond fixture.  If a strap is used to attach the fixture, it will encircle the entire blade, including the thin trailing edge.  It would have been obvious as a matter of common sense to insert a small amount of padding to prevent damage to this thin, delicate edge.  Even a simple piece of foam or cloth meets the limitation of a trailing edge guard.  Regarding claim 5, Boschet teaches connecting a power source for the heating element.  See Boschet col. 6, ll. 1-30.
Claim 8 recites using two bladders to apply the pressure to the upper and lower blade surfaces.  Figure 2 of Legge shows two distinct bladder regions in cross-section, both labeled (36).  Legge is silent as to whether it is using a single bladder or two.  Regardless, it would have been an obvious variant to use two bladders rather than one.  Doing so would not affect the operation and would engender minimal additional structures (such as one additional air line).  It is obvious to make elements integral or separable.  See MPEP 2144.04-IV-A.  In this case, the separation or combination of the bladder sections is immaterial and are obvious variants.  Thus, when modifying Boschet to use a bladder, it would have been obvious to use two bladders.  
Claim 9 recites that the caul assembly [is] operable to apply localized and constant heath to the sheath.  Legge teaches using a caul that is also a heating blanket with a network of heating elements (22) that can be individually controlled.  See Legge col. 2, ln. 65 to col. 3, ln. 41.  Thus, the caul of Legge is operable for the use.  

Response to Arguments
Applicant's arguments filed July 19, 2021 regarding the prior art rejections have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant combined features from dependent claims 7 & 9 rejected under Boschet in view of Legge and then addressed the arguments against this combination.  This rejection is now the rejection of claim 1 and will be addressed accordingly.
Applicant argues that the pressure blanket (19) that constitutes the caul is not separate from the frame.  As addressed in the rejection, Legge teaches that the blanket is “held in place by a holding member 21 (beam).”  See Legge col. 3, ll. 15-18.  But this implies that the blanket could otherwise move if not being held by the beam. Also, the blanket is shown in figure 2 to be a separate entity from outer frame (13) and would be inserted into the frame.  Likewise, figure 2 shows the blanket surrounding the blade (14) and adjacent the air bladders (36), contrary to applicant’s assertion that the pressure blanket is not positionable about the rotor blade and receivable adjacent and interior surface of the…bladder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”